11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Sandy Leigh Crouch,                           * From the 35th District Court
                                                of Brown County
                                                Trial Court No. CR23805.

Vs. No. 11-17-00360-CR                        * June 28, 2018

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.